Citation Nr: 0735135	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for heart disease.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for implantation of a pacemaker.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1962.  This appeal to the Board of Veterans' Appeals (Board) 
arises from a February 2003 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the benefits sought on 
appeal.  The Board issued a decision on the issues listed on 
the title page of this appeal in December 2006, and Remanded 
other issues not addressed below.  The veteran appealed the 
December 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
June 2007, the Court vacated the December 2006 Board decision 
for compliance with the instructions in a June 2007 Joint 
Motion for Partial Remand.  The issues of service connection 
for arthritis of the knees and for residuals of a left knee 
injury were remanded by the Board in December 2006.  That 
part of the Board's decision was left undisturbed by the 
Court.  The development ordered in that Remand has not been 
completed and the issues remain on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Partial Remand requires further 
explanation of the reasons and bases to support a 
determination as to whether the veteran's current heart 
disease and implanted pacemaker are the result of negligence 
or an event not reasonably foreseeable resulting form an 
April 2001 ablation procedure.  In order to proceed with the 
review of this claim, the clinical records of the April 2001 
ablation procedure, including any consent form the veteran 
signed in advance of that procedure, must be obtained.  The 
clinical records associated with the claims files establish 
that the April 2001 ablation was performed at the VA facility 
in Little Rock, Arkansas.  Although a three-page discharge 
summary discussing the veteran's admission and course of 
hospitalization in late April 2001 in conjunction with an 
ablation procedure are of record, no other records regarding 
that procedure have been obtained.  Complete records related 
to that procedure and hospitalization should be sought, with 
emphasis on obtaining the consent form related to the 
procedure and the report of the procedure. 

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of the veteran's 
cardiology treatment in late April 2001 at the 
Little Rock, Arkansas, VA Medical Center 
(VAMC), to include all records of an ablation 
procedure performed in April 2001.  Request 
the veteran's original outpatient treatment 
records for April 2001 at the Little Rock 
VAMC, to include a Holter monitor study and an 
EP (electrophysiologic) study conducted in 
April 2001 prior to the ablation in late April 
2001.  Request a copy of the veteran's 
inpatient treatment at the Little Rock VAMC in 
April 2001, to include physician notes, 
nursing notes, anesthesia notes, all reports 
of radiologic examinations, and all reports of 
cardiology examinations, including all 
available reports or data from 
electrocardiograms (EKGs) or other diagnostic 
cardiovascular examination reports.  

In particular, request the consent form for 
the ablation performed in April 2001.  If no 
consent form is located in either the 
outpatient records or the inpatient records, 
the VAMC should so certify, and should provide 
the appropriate formal policy or procedure for 
the Cardiology Department which explains why a 
consent form is not required for an ablation 
procedure, or the VAMC should explain why a 
consent form is not available in this case.

2.  The veteran should be afforded the 
opportunity to identify or submit any 
evidence, to include private clinical records, 
which may be relevant to his claim.

3.  Once the veteran's complete inpatient and 
outpatient treatment records for an April 2001 
ablation at the Little Rock VAMC have been 
received, the complete claims files, to 
include the record as expanded on Remand, the 
claims files should be provided to a 
specialist in cardiology.  The cardiologist 
should answer the following questions:

(a)  What was the purpose or expected result 
of an ablation procedure performed on the 
veteran in April 2001?  Does the veteran have 
an additional disability resulting from this 
treatment?

(b) Did the ablation procedure achieve the 
purpose or expected results which were the 
basis for performing the procedure?  If 
additional disability resulted from this 
procedure, please explain whether it was cause 
by negligence, lack of proper skill, or 
similar instances of fault in either the 
decision that the veteran should have the 
ablation procedure or in the performance of 
the procedure.  Does the clinical record 
document that the veteran was informed of and 
consented to the foreseeable risks of the 
ablation procedure?
        
(c) If the ablation procedure was 
unsuccessful, please explain, if possible, why 
the procedure was unsuccessful and whether 
such lack of success, and the apparent cause 
of the lack of success is a foreseeable or an 
unforeseeable result of ablation.  In 
particular, the veteran contended, in argument 
submitted by his attorney in September 2007, 
that the cardiologist who preformed the 
procedure ablated the veteran's "fast path" 
for electrophysiological conduction rather 
than the "slow path."  Please discuss this 
contention, including whether, if this 
contention is clinically accurate, whether 
such occurrence is reasonably foreseeable, and 
whether such a result is at least as likely as 
not (a 50 percent, or higher, probability) a 
result of  negligence.  

(d) Is it (i) at least as likely as not, i.e., 
50 percent or more likely, or, (b) is it more 
than 50 percent likely, or, (c) is it less 
than 50 percent likely, that an ablation 
procedure performed in late April 2001 caused 
or permanently aggravated (worsened the 
pathology underlying) a defect of the HV 
interval (electrical interval between the 
bundle of His and ventricular depolarization) 
or in some other way resulted in the need for 
the veteran to undergo placement of a 
pacemaker in May 2001.

(e) Is it (i) at least as likely as not (a 50 
percent or greater likelihood) or is it (ii) 
less than likely, that the veteran has a 
current cardiac disorder which is the result 
of carelessness, negligence, lack of proper 
skill or similar instances of fault, or an 
event not reasonably foreseeable, during VA 
medical care in April 2001?

If the cardiologist who reviews the records 
determines that examination of the veteran 
would assist in answering these questions, 
then the veteran should be afforded VA 
examination, and any necessary diagnostic 
examinations should be conducted.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

4.  The opinion rendered should be reviewed to 
determine whether it responds to each question 
set forth in paragraph #3.  If the reviewer 
omitted response to any question above, the 
opinion should be returned to the reviewer for 
explanation.  After completing any additional 
development deemed necessary after review of 
the expanded record on Remand, the issue on 
appeal should be readjudicated.  If the 
benefit sought on appeal is denied, the 
veteran and his attorney should be provided 
with a supplemental statement of the case and 
be afforded reasonable opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate review, if 
otherwise in order.

5.  Complete the development ordered in the 
Board's decision of December 2006 which 
addressed the issues of entitlement to service 
connection for arthritis of the right and left 
knee, and for residuals of a left knee injury. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



